Exhibit 99.1 NV5 ANNOUNCES RECORD FOURTH QUARTER AND FULL YEAR FINANCIAL RESULTS Hollywood, FL – March 9, 2017 – NV5 Global , Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the fourth quarter and year ended December 31, 2016. Fourth Quarter 201 6 Financial Highlights ● Total Revenues for the quarter were $64.2 million, an increase of 51% from $42.5 million in the fourth quarter of 2015. Gross Revenues – GAAP for the quarter were $63.0 million, an increase of 49% from $42.3 million in the fourth quarter of 2015. ● Net Revenues for the quarter were $51.1 million, an increase of 52% from $33.6 million in the fourth quarter of 2015. ● Organic growth in the fourth quarter of 2016 was 8%. ● EBITDA for the quarter was $7.0 million up from $5.2 million for the fourth quarter of 2015. ● Gross Margin for the quarter was 49%, compared to 45% for the fourth quarter of 2015. ● Net income for the quarter was $3.3 million, a 23% increase from $2.7 million in the fourth quarter of 2015. ● Adjusted EPS for the quarter was $0.44 per diluted share compared to $0.41 per diluted share in the fourth quarter of 2015. GAAP EPS for the quarter was $0.31 per diluted share compared to $0.33 per diluted share. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 10,507,542 for the fourth quarter of 2016, compared to weighted-average shares outstanding of 8,017,366 for the fourth quarter of 2015. “2016 was a successful year for organic and strategic growth at NV5,” said Dickerson Wright, PE, Chairman and CEO of NV5. “We achieved our objective of reaching $300 million in run-rate revenue with at least 12% EBITDA by the end of the year and once again exceeded industry standards for organic growth. We have set a new goal to reach $600 million in revenue by 2020 and we have initiated 2017 guidance that reflects that threshold of 600/20 we have set for ourselves. We encountered unanticipated challenges in the third and fourth quarters of 2016, namely, significant delays to a number of our transportation infrastructure projects in New Jersey brought on by legislative gridlock, and project delays in the Western states due to heavy rains and flooding. Both problems have since been improved, and we were still able to achieve organic growth of 8% in the fourth quarter. Our ability to achieve 8% organic growth despite these obstacles speaks well for our business model. We continue to strengthen our existing verticals and platforms for strategic opportunities and organic growth.” Total Revenues for the fourth quarter of 2016 were $64.2 million, a 51% increase from the fourth quarter of 2015. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the fourth quarter of 2016 were $63.0 million, a 49% increase from the fourth quarter of 2015. Net Revenue for the fourth quarter of 2016 was $51.1 million, an increase of 52% from the fourth quarter of 2015. EBITDA for the fourth quarter of 2016 was $7.0 million, an increase of 35% from $5.2 million for the fourth quarter of last year. Adjusted EPS for the fourth quarter of 2016 was $0.44 vs. $0.41 per share in the fourth quarter of 2015. Net income for the fourth quarter of 2016 was $3.3 million, or $0.31 per diluted share, up from net income of $2.7 million, or $0.33 per diluted share in the fourth quarter of 2015. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 10,507,542 for the fourth quarter of 2016, compared to weighted-average shares outstanding of 8,017,366 for the fourth quarter of 2015. Included in the weighted-average shares outstanding for the fourth quarter of 2016 is the addition of approximately 2.0 million shares issued during our secondary offering in May 2016. Full-Year 6 Financial Highlights ● Full-Year 2016 Total Revenues were $228.7 million, an increase of 47% from Full-Year 2015 Total Revenues of $155.9 million. Gross Revenues – GAAP were $223.9 million for Full-Year 2016, an increase of 45% from $154.7 million in Full-Year 2015. ● Net Revenues for Full-Year 2016 were $181.5 million, an increase of 48% from $122.5 million in Full-Year 2015. ● Full-Year 2016 Organic Growth was 5%. ● EBITDA for 2016 was $24.6 million or 14% of Net Revenues up from $17.2 million or 14% of Net Revenues in 2015. ● Full-Year 2016 Gross Margin was 48%, compared to 45% for the full-year 2015. ● Net income for Full-Year 2016 was $11.6 million, a 37% increase from $8.5 million for Full-Year 2015. ● Adjusted EPS for 2016 was $1.53 per diluted share compared to $1.41 per diluted share for 2015. GAAP EPS for 2016 was $1.22 per diluted share compared to $1.18 per diluted share. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 9,540,051 for 2016 compared to weighted-average shares outstanding of 7,215,898 for 2015. ● Cash flow from operating activities for 2016 was $15.2 million compared to cash flow from operating activities of $6.0 million for 2015. ● Backlog was $220.8 million as of December 31, 2016, a 30% increase from $155.3 million as of December 31, 2015. ● Full-Year 2017 Total Revenues Guidance is expected to range from $302 million to $316 million, Adjusted EPS Guidance is expected to range from $1.93 to $2.05 per diluted share, and GAAP EPS Guidance is expected to range from $1.53 to $1.65 per diluted share. Regarding the results for the full year 2016, Total Revenues for 2016 were $228.7 million, a 47% increase from 2015. Gross Revenues – GAAP for 2016 increased 45% to $223.9 million, compared with $154.7 million reported for 2015. Net Revenue for the full year ended December 31, 2016 was $181.5 million, an increase of 48% from 2015. Our organic growth for 2016 was 5%. EBITDA for 2016 was $24.6 million or 14% of Net Revenues, an increase of 43% from $17.2 million or 14% of Net Revenues for 2015. Adjusted EPS for 2016 was $1.53 vs. $1.41 for 2015. Net income for 2016 was $11.6 million, or $1.22 per diluted share, up from net income of $8.5 million, or $1.18 per diluted share for 2015. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 9,540,051 for 2016 compared to weighted-average shares outstanding of 7,215,898 for 2015. Included in the weighted-average shares outstanding for 2016 is the addition of approximately 2.0 million shares issued during our secondary offering in May 2016. At December 31, 2016, our cash and cash equivalents were $35.7 million compared to $23.5 million as of December 31, 2015. The increase in cash was due to $47.1 million in net cash proceeds from our secondary equity offering in May 2016 offset by $45.8 million used for acquisitions in 2016. During 2016, we generated $15.2 million of cash from operating activities, compared to cash from operating activities of $6.0 million in 2015. At December 31, 2016, the Company reported backlog of $220.8 million, an increase of 30% from $155.3 million as of December 31, 2015. Outlook The Company is initiating guidance for full-year 2017 Total Revenues, including the impact of acquisitions closed through February 28, 2017, in the range from $302 million to $316 million, which represents an increase of 32% to 39% from 2016 Total Revenues of $228 million. The Company expects that full-year 2will range from $1.53 per share to $1.65 per share. Furthermore, the Company expects that full-year 2017 Adjusted EPS will range from $1.93 per share to $2.05 per share. This guidance for Total Revenues, GAAP EPS and Adjusted EPS excludes anticipated acquisitions for the remainder of 2017. Use of Non-GAAP Financial Measures Total Revenues and Net Revenues are measures of financial performance under U.S. generally accepted accounting principles (“GAAP”). G ross Revenues – GAAP include sub-consultant costs and other direct costs, which are generally pass-through costs. Furthermore, Gross Revenues – GAAP eliminates intercompany revenues where the Company performed the service in lieu of using a third-party sub-consultant. Therefore, the Company believes that Total Revenues and Net Revenues, which are non-GAAP financial measures commonly used in our industry, provide a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to Total Revenues and Net Revenues provided at the end of this news release. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under GAAP. Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA provided at the end of this news release. Adjusted earnings per diluted share data (“Adjusted EPS”) is not a measure of financial performance under GAAP. Adjusted EPS reflects adjustments to reported diluted earnings per share (“GAAP EPS”) data to eliminate amortization expense of intangible assets from acquisitions. As the Company continues its acquisition strategy, the growth in Adjusted EPS will likely increase at a greater rate than GAAP EPS as reported in accordance with GAAP. A reconciliation of GAAP EPS as reported in accordance with GAAP to Adjusted EPS provided at the end of this news release. NV5’s definition of Total Revenues, Net Revenues, EBITDA and Adjusted EPS may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues, net income and diluted earnings per share. Conference Call NV5 will host a conference call to discuss its fourth quarter and full year 2016 financial results at 4:30 p.m. (Eastern Time) on March 9, 2017. Date: Thursday, March 9, 2017 Time: 4:30 p.m. Eastern Toll-free dial-in number: + 1 877-311-4180 International dial-in number: + 1 616-548-5594 Conference ID: Webcast: http://ir.nv5.com The conference call will be webcast live via the “Investors” section of the NV5 website. A replay of the webcast will also be available under presentations . About NV5 NV5 Global, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company is headquartered inHollywood, FLand operates out of 75 locations in 26 states nationwide and abroad inMacau,Shanghai,Hong Kong, andVietnam. For additional information, please visit the Company’s website . Also visit the Company on Twitter , LinkedIn , Facebook , and Vimeo . Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the “Risk Factors” set forth in the Company’s most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Global, Inc.
